Title: To Thomas Jefferson from Edward Telfair, 3 October 1792
From: Telfair, Edward
To: Jefferson, Thomas



Sir
State-house, Augusta, 3d. October 1792.

I have the honor of herewith enclosing a passport given to Mr. George I. Hull by Pedro Olivier, who stiles himself a Captain and assumes the title of Commissary for His Catholic Majesty in the Creek Nation; you will also receive a certified copy of the Deposition of the said Mr. Hull on the aforesaid subject, from which you will draw conclusions with respect to the conduct of Spain: I have for several months past had some vague information of the person above mentioned being in the Creek Nation; nothing, however has presented itself respecting him, until the present period, to afford sufficient matter for an official communication. I have the honor to be Sir Your most Obedt Servt.

Edwd. Telfair

